
	
		II
		112th CONGRESS
		1st Session
		S. 565
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2011
			Mr. Kerry (for himself,
			 Mr. Lugar, and Mr. Udall of Colorado) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish an employment-based immigrant
		  visa for alien entrepreneurs who have received significant capital from
		  investors to establish a business in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 StartUp Visa Act of
			 2011.
		2.StartUp Visas
			(a)In generalSection 203(b) of the Immigration and
			 Nationality Act (8 U.S.C. 203(b)) is amended—
				(1)by redesignating paragraph (6) as paragraph
			 (7); and
				(2)by inserting after paragraph (5) the
			 following:
					
						(6)Sponsored entrepreneurs
							(A)In generalStartUp visas shall be made available, from
				the number of visas allocated under paragraph (5), to qualified immigrant
				entrepreneurs—
								(i)(I)who have proven that a qualified venture
				capitalist, a qualified super angel investor, or a qualified government entity,
				as determined by the Secretary of Homeland Security, has invested not less than
				$100,000 on behalf of each such entrepreneur; and
									(II)whose commercial activities will, during
				the 2-year period beginning on the date on which the visa is issued under this
				subparagraph—
										(aa)create not fewer than 5 new full-time jobs
				in the United States employing people other than the immigrant’s spouse, sons,
				or daughters;
										(bb)raise not less than $500,000 in capital
				investment in furtherance of a commercial entity based in the United States;
				or
										(cc)generate not less than $500,000 in
				revenue;
										(ii)(I)who—
										(aa)hold an unexpired H1–B visa; or
										(bb)have completed a graduate level degree in
				science, technology, engineering, math, computer science, or other relevant
				academic discipline from an accredited United States college, university, or
				other institution of higher education;
										(II)who demonstrate—
										(aa)annual income of not less than 250 percent
				of the Federal poverty level; or
										(bb)the possession of assets equivalent to not
				less than 2 years of income at 250 percent of the Federal poverty level;
				and
										(III)who have proven that a qualified venture
				capitalist, a qualified super angel investor, or a qualified government entity,
				as determined by the Secretary of Homeland Security, has invested not less than
				$20,000 on behalf of each such entrepreneur; or
									(iii)who have a
				controlling interest in a foreign company—
									(I)that has
				generated, during the most recent 12-month period, not less than $100,000 in
				revenue from sales in the United States; and
									(II)whose commercial
				activities, during the 2-year period beginning on the date on which the visa is
				issued under this subparagraph, will—
										(aa)create not fewer
				than 3 new full-time jobs in the United States that employ people other than
				the immigrant's spouse, sons, or daughters;
										(bb)raise not less
				than $100,000 in capital investment in furtherance of a commercial entity based
				in the United States; or
										(cc)generate not
				less than $100,000 in revenue.
										(B)RevocationIf the Secretary
				of Homeland Security determines that the commercial activities of an alien who
				received a StartUp visa pursuant to subparagraph (A)(i)(II) fail to meet the
				requirements under such subparagraph, the Secretary shall, not later than 1
				year after the end of the applicable 2-year period described in such
				subparagraph—
								(i)revoke such visa;
				and
								(ii)notify the alien
				that he or she—
									(I)may voluntarily
				depart from the United States in accordance to section 240B; or
									(II)will be subject
				to removal proceedings under section 240 if the alien does not depart from the
				United States not later than 6 months after receiving such notification.
									(C)DefinitionsIn this paragraph:
								(i)Qualified super angel
				investorThe term
				qualified super angel investor means an individual who—
									(I)is an accredited investor (as defined in
				section 230.501(a) of title 17, Code of Federal Regulations);
									(II)is a United States citizen; and
									(III)has made at least 2 equity investments of
				not less than $50,000 in each of the previous 3 years.
									(ii)Qualified venture capitalistThe term qualified venture
				capitalist means an entity that—
									(I)is classified as a venture capital
				operating company under section 2510.3–101(d) of title 29, Code of
				Federal Regulations;
									(II)is based in the United States;
									(III)is comprised of partners, the majority of
				whom are United States citizens;
									(IV)has capital commitments of not less than
				$10,000,000;
									(V)has been operating for at least 2 years;
				and
									(VI)has made at least 2 investments of not less
				than $500,000 during each of the most recent 2
				years.
									.
				(b)Conditional permanent resident
			 statusSection 216A of the
			 Immigration and Nationality Act (8 U.S.C. 1186b) is amended—
				(1)by striking Attorney General
			 each place such term appears and inserting Secretary of Homeland
			 Security;
				(2)in subsection (a)—
					(A)in paragraph (1)—
						(i)by striking (as defined in
			 subsection (f)(1)) and inserting , sponsored
			 entrepreneur; and
						(ii)by striking (as defined in
			 subsection (f)(2)) shall and inserting shall each;
			 and
						(B)in paragraph (2)(A), by inserting
			 sponsored entrepreneur, after alien
			 entrepreneur,;
					(3)in subsection (b), by adding at the end the
			 following:
					
						(3)Sponsored entrepreneursThe Secretary of Homeland Security shall
				terminate the permanent resident status of a sponsored entrepreneur and the
				alien spouse and children of such entrepreneur if the Secretary determines, not
				later than 3 years after the date on which such permanent resident status was
				conferred, that—
							(A)the qualified venture capitalist or
				qualified super angel investor who sponsored the entrepreneur failed to meet
				the investment requirements under section 203(b)(6)(A)(i); or
							(B)the entrepreneur failed to meet the job
				creation, capital investment, or revenue generation requirements under section
				203(b)(6)(A)(ii).
							;
				(4)in subsection (c)—
					(A)in paragraph (1)—
						(i)in the matter preceding subparagraph (A),
			 by inserting sponsored entrepreneur, after alien
			 entrepreneur,; and
						(ii)by striking alien entrepreneur
			 must each place such term appears and inserting entrepreneur
			 shall; and
						(B)in paragraph (3)—
						(i)in subparagraph (A)(ii), by inserting
			 or sponsored entrepreneur after alien
			 entrepreneur; and
						(ii)in subparagraph (C), by inserting
			 sponsored entrepreneur, after alien
			 entrepreneur;
						(5)in subsection (d)(1)—
					(A)in the matter preceding subparagraph (A),
			 by striking alien and inserting alien entrepreneur or
			 sponsored entrepreneur, as applicable;
					(B)in clause (i), by striking invested,
			 or is actively in the process of investing, and inserting has
			 invested, is actively in the process of investing, or has been sponsored by a
			 qualified super angel investor or qualified venture capitalist who has
			 invested,; and
					(C)in clause (ii), by inserting or
			 203(b)(6), as applicable before the period at the end; and
					(6)in subsection (f), by adding at the end the
			 following:
					
						(4)The term sponsored
				entrepreneur means an alien who obtains the status of an alien lawfully
				admitted for permanent residence under section
				203(b)(6).
						.
				3.Government
			 Accountability Office study
			(a)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Comptroller General of the United States shall submit a report to
			 Congress on the StartUp Visa Program, authorized under section 203(b)(6) of the
			 Immigration and Nationality Act, as added by section 2.
			(b)ContentsThe
			 report described in subsection (a) shall include information regarding—
				(1)the number of
			 immigrant entrepreneurs who have received a visa under the immigrant
			 entrepreneurs program established under section 203(b)(6) of the Immigration
			 and Nationality Act, listed by country of origin;
				(2)the localities in
			 which such immigrant entrepreneurs have initially settled;
				(3)whether such
			 immigrant entrepreneurs generally remain in the localities in which they
			 initially settle;
				(4)the types of
			 commercial enterprises that such immigrant entrepreneurs have established;
			 and
				(5)the types and
			 number of jobs created by such immigrant entrepreneurs.
				
